962 So. 2d 375 (2007)
T.F., Father of A.F. and T.F., Jr., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D06-4248.
District Court of Appeal of Florida, First District.
July 26, 2007.
Rehearing Denied August 20, 2007.
Michael Ufferman, Michael Ufferman Law Firm, P.A., Tallahassee, for Appellant.
Michael Lee, Department of Children and Families, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Father, appeals the termination of his parental rights pursuant to section 39.806(1)(c), Florida Statutes (2005), arguing the Department of Children and Families failed to prove that his continued involvement would harm his children irrespective of the provision of services and failed to provide him any services. We agree. The record is devoid of any evidence that his continued involvement would harm his children despite the provision of services, or that the Department provided him services. See N.L. v. Dep't of Children & Family Servs., 843 So. 2d 996, 1002 (Fla. 1st DCA 2003) (reversing termination of parental rights pursuant to section 39.806(1)(c), because the record was devoid of evidence that services were offered or provided, or that it would have been futile to provide services); W.R. v. Dep't of Children & Families, 928 So. 2d 414, 418 (Fla. 1st DCA 2006) (reversing termination of parental rights pursuant to section 39.806(1)(c), because the record was devoid of evidence that the parent's continued involvement in the parent-child relationship would threaten or harm the child).
REVERSED and REMANDED.
KAHN, LEWIS, and HAWKES, JJ., concur.